DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: 
“transmission and reception unit” in claims 1, 10 and 15.
“transmission antenna unit” in claim 1, 2, 5, 8, 10 and 15.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "third transmission antenna" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 6 and 7 are rejected as depending on a rejected base claim. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-5 and 7-16 are rejected under 35 U.S.C. 103 as being unpatentable over Barak (US 2017/0065184 A1) (hereinafter – Barak) in view of Shimizu et al. (US 2013/0165800 Al) (hereinafter – Shimizu).

Regarding claim 1, Barak discloses A vital sign measurement device that measures a pulse wave of an artery and a heartbeat of a heart of a living body, the vital sign measurement device comprising (Abstract and entire document):
a belt to be worn around an upper limb part of the living body (FIG. 9 and FIG. 1003, “wristband 1030”); and
a transmission and reception unit that is capable of transmitting and receiving radio waves (Para. [0079] and FIG. 1003, “at least one antenna configured for positioning adjacent the skin of the patient, the at least one antenna is additionally configured to at least one of emit the at least one radio frequency into tissue of the patient and collect the reflected at least one radio frequency from the tissue;”),
the transmission and reception unit being provided at a portion of the belt to face both an artery running in the upper limb part when the living body takes a predetermined recommended measurement posture in a worn state of the belt being worn around the upper limb part (Para. [0079] and FIG. 1003, “at least one antenna configured for positioning adjacent the skin of the patient, the at least one antenna is additionally configured to at least one of emit the at least one radio frequency into tissue of the patient and collect the reflected at least one radio frequency from the tissue;”), 
wherein the transmission and reception unit includes: a transmission antenna unit that emits radio waves to each of the artery in the upper limb part (Para. [0079] and FIG. 1003, “at least one antenna configured for positioning adjacent the skin of the patient, the at least one antenna is additionally configured to at least one of emit the at least one radio frequency into tissue of the patient and collect the reflected at least one radio frequency from the tissue;”); and
a reception antenna unit that receives radio waves reflected by the artery in the upper limb part and/or a tissue being displaced in accordance with a pulse wave of the artery and/or a tissue being displaced in accordance with the heartbeat of the heart (Para. [0079] and FIG. 1003, “at least one antenna configured for positioning adjacent the skin of the patient, the at least one antenna is additionally configured to at least one of emit the at least one radio frequency into tissue of the patient and collect the reflected at least one radio frequency from the tissue;”), and
the vital sign measurement device further comprises a vital sign detection unit that acquires a pulse wave signal representing the pulse wave of the artery in the upper limb part and a heartbeat signal representing the heartbeat of the heart based on an output from the reception antenna unit (FIG. 1006 and Para. [0026], “The heart-rate sensor may comprise two orthogonal antennas, one for transmitting and one for receiving. The heart-rate sensor may further include a radio transmitter to relay heart rate data to a remote receiver or terminal and a wrist strap enabling wearing the sensor on a wrist.” And para. [0079], “the at least one antenna is additionally configured to at least one of emit the at least one radio frequency into tissue of the patient and collect the reflected at least one radio frequency from the tissue; calibration means for associating one or more sensed pressure wave values with intentional induced changes in blood pressure of the patient;”).
Barak fails to disclose a transmission antenna unit and a reception antenna unit that sends/receives signals from the heart directly.
However, in the same field of endeavor, Shimizu teaches a transmission antenna unit and a reception antenna unit that sends/receives signals from the heart directly (FIG. 1 and para. [0071], “A portion of the microwave Me transmitted from the microwave transmitter 211 enters the body of the subject 8 and is reflected by the heart 81, and the reflected wave Mt emerging from the body of the subject 8 is received by the microwave receiver 212.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the device as taught by Barak to include heart signals as taught by Shimizu in order to align the sensor properly (Para. [0027], “and a correct position detector for detecting, based on the reflected wave, whether the cuff worn around an arm of the subject is located in a correct position relative to the position of the heart of the subject.”).
Regarding claim 2, Barak and Shimizu teach The vital sign measurement device according to claim 1, Barak further discloses wherein the transmission antenna unit and the reception antenna unit are arranged along a plane in which the belt extends in a band form (Para. [0079] and FIG. 1003, “at least one antenna configured for positioning adjacent the skin of the patient, the at least one antenna is additionally configured to at least one of emit the at least one radio frequency into tissue of the patient and collect the reflected at least one radio frequency from the tissue;”),
the transmission antenna unit includes:   a first transmission antenna that is provided on an inner circumferential surface side of the belt and emits the radio waves toward the artery in the upper limb part (Para. [0079] and FIG. 1003, “at least one antenna configured for positioning adjacent the skin of the patient, the at least one antenna is additionally configured to at least one of emit the at least one radio frequency into tissue of the patient and collect the reflected at least one radio frequency from the tissue;”); and
the reception antenna unit includes: a first reception antenna that is disposed on the inner circumferential surface side of the belt and receives the radio waves reflected by the artery in the upper limb part and/or the tissue being displaced in accordance with the pulse wave of the artery (Para. [0079] and FIG. 1003, “at least one antenna configured for positioning adjacent the skin of the patient, the at least one antenna is additionally configured to at least one of emit the at least one radio frequency into tissue of the patient and collect the reflected at least one radio frequency from the tissue;”); and
Barak fails to disclose a second transmission antenna that is provided on an outer circumferential surface side of the belt and emits the radio waves toward the heart, and
a second reception antenna that is disposed on the outer circumferential surface side of the belt and receives the radio waves reflected by the heart and/or the tissue being displaced in accordance with the heartbeat of the heart.
However, in the same field of endeavor, Shimizu teaches a second transmission antenna that is provided on an outer circumferential surface side of the belt and emits the radio waves toward the heart (FIG. 1 and para. [0071], “A portion of the microwave Me transmitted from the microwave transmitter 211 enters the body of the subject 8 and is reflected by the heart 81, and the reflected wave Mt emerging from the body of the subject 8 is received by the microwave receiver 212.”), and
a second reception antenna that is disposed on the outer circumferential surface side of the belt and receives the radio waves reflected by the heart and/or the tissue being displaced in accordance with the heartbeat of the heart (FIG. 1 and para. [0071], “A portion of the microwave Me transmitted from the microwave transmitter 211 enters the body of the subject 8 and is reflected by the heart 81, and the reflected wave Mt emerging from the body of the subject 8 is received by the microwave receiver 212.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the device as taught by Barak to include heart signals as taught by Shimizu in order to align the sensor properly (Para. [0027], “and a correct position detector for detecting, based on the reflected wave, whether the cuff worn around an arm of the subject is located in a correct position relative to the position of the heart of the subject.”).
Regarding claim 4, Barak and Shimizu teach The vital sign measurement device according to claim 1, Barak fails to disclose wherein a frequency of the radio waves emitted toward the artery in the upper limb part and a frequency of the radio waves emitted toward the heart are different from each other.
However, in the same field of endeavor, Shimizu teaches wherein a frequency of the radio waves emitted toward the artery in the upper limb part and a frequency of the radio waves emitted toward the heart are different from each other (Para. [0069], “In FIG. 1, the microwave Doppler sensor 21 includes a microwave transmitter 211 which transmits a microwave, for example, of about 2.5 GHz,” and also Para. [0028], “According to the above configuration, since the microwave that has the property of transmitting through clothes is reflected primarily by the heart that contains a large amount of blood, the correct position of the cuff relative to the position of the subject's heart can be detected with the subject clothed, and a highly reliable blood pressure measurement can thus be achieved.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the device as taught by Barak to include heart signals as taught by Shimizu in order to transmit through clothing (Para. [0028], “According to the above configuration, since the microwave that has the property of transmitting through clothes is reflected primarily by the heart that contains a large amount of blood, the correct position of the cuff relative to the position of the subject's heart can be detected with the subject clothed, and a highly reliable blood pressure measurement can thus be achieved.”).
Regarding claim 5, Barak and Shimizu teach The vital sign measurement device according to claim 1, Barak further discloses wherein the transmission antenna unit and the reception antenna unit are arranged along a plane in which the belt extends in a band form (Para. [0079] and FIG. 1003, “at least one antenna configured for positioning adjacent the skin of the patient, the at least one antenna is additionally configured to at least one of emit the at least one radio frequency into tissue of the patient and collect the reflected at least one radio frequency from the tissue;”),
the transmission antenna unit includes a common third transmission antenna that is arranged along an inner circumferential surface side or an outer circumferential surface side of the belt or is embedded in the belt, and emits the radio waves toward both the artery in the upper limb part and the heart (Para. [0079] and FIG. 1003, “at least one antenna configured for positioning adjacent the skin of the patient, the at least one antenna is additionally configured to at least one of emit the at least one radio frequency into tissue of the patient and collect the reflected at least one radio frequency from the tissue;” at least one antenna includes more than one antenna in a scenario), and
the reception antenna unit includes: a first reception antenna that is disposed on the inner circumferential surface side of the belt and receives the radio waves reflected by the artery in the upper limb part and/or the tissue being displaced in accordance with the pulse wave of the artery (Para. [0079] and FIG. 1003, “at least one antenna configured for positioning adjacent the skin of the patient, the at least one antenna is additionally configured to at least one of emit the at least one radio frequency into tissue of the patient and collect the reflected at least one radio frequency from the tissue;”); and
Barak fails to disclose a second reception antenna that is disposed on the outer circumferential surface side of the belt and receives the radio waves reflected by the heart and/or the tissue being displaced in accordance with the heartbeat of the heart.
However, in the same field of endeavor, Shimizu teaches a second reception antenna that is disposed on the outer circumferential surface side of the belt and receives the radio waves reflected by the heart and/or the tissue being displaced in accordance with the heartbeat of the heart (FIG. 1 and para. [0071], “A portion of the microwave Me transmitted from the microwave transmitter 211 enters the body of the subject 8 and is reflected by the heart 81, and the reflected wave Mt emerging from the body of the subject 8 is received by the microwave receiver 212.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the device as taught by Barak to include heart signals as taught by Shimizu in order to align the sensor properly (Para. [0027], “and a correct position detector for detecting, based on the reflected wave, whether the cuff worn around an arm of the subject is located in a correct position relative to the position of the heart of the subject.”).
Regarding claim 7, Barak and Shimizu teach The vital sign measurement device according to claim 5, Barak further discloses a component corresponding to the first frequency component in the radio waves reflected by the artery in the upper limb part and/or the tissue being displaced in accordance with the pulse wave of the artery is received through the first reception antenna (Para. [0079] and FIG. 1003, “at least one antenna configured for positioning adjacent the skin of the patient, the at least one antenna is additionally configured to at least one of emit the at least one radio frequency into tissue of the patient and collect the reflected at least one radio frequency from the tissue;” and para. [0046], “In some embodiments, for proper separation of the reflected signal off the artery, from the signal reflected from other tissue elements, the signal bandwidth is preferably as high as possible, and preferably, at least more than 2 GHz (e.g., between about 2 GHz and about 11 GHz, and in some embodiments, between about 3.1 GHz to about 10.6 GHz).”), and
Barak fails to disclose wherein the third transmission antenna emits radio waves including a first frequency component and a second frequency component different from each other to both the artery in the upper limb part and the heart,
a component corresponding to the second frequency component in the radio waves reflected by the heart and/or the tissue being displaced in accordance with the heartbeat of the heart is received through the second reception antenna.
However, in the same field of endeavor, Shimizu teaches wherein the third transmission antenna emits radio waves including a first frequency component and a second frequency component different from each other to both the artery in the upper limb part and the heart (Para. [0069], “In FIG. 1, the microwave Doppler sensor 21 includes a microwave transmitter 211 which transmits a microwave, for example, of about 2.5 GHz,” and also Para. [0028], “According to the above configuration, since the microwave that has the property of transmitting through clothes is reflected primarily by the heart that contains a large amount of blood, the correct position of the cuff relative to the position of the subject's heart can be detected with the subject clothed, and a highly reliable blood pressure measurement can thus be achieved.”),
a component corresponding to the second frequency component in the radio waves reflected by the heart and/or the tissue being displaced in accordance with the heartbeat of the heart is received through the second reception antenna (Para. [0069], “In FIG. 1, the microwave Doppler sensor 21 includes a microwave transmitter 211 which transmits a microwave, for example, of about 2.5 GHz,” and also Para. [0028], “According to the above configuration, since the microwave that has the property of transmitting through clothes is reflected primarily by the heart that contains a large amount of blood, the correct position of the cuff relative to the position of the subject's heart can be detected with the subject clothed, and a highly reliable blood pressure measurement can thus be achieved.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the device as taught by Barak to include heart signals as taught by Shimizu in order to transmit through clothing (Para. [0028], “According to the above configuration, since the microwave that has the property of transmitting through clothes is reflected primarily by the heart that contains a large amount of blood, the correct position of the cuff relative to the position of the subject's heart can be detected with the subject clothed, and a highly reliable blood pressure measurement can thus be achieved.”).
Regarding claim 8, Barak and Shimizu teach The vital sign measurement device according to claim 1, Barak further discloses wherein the transmission antenna unit and the reception antenna unit are embedded in the belt so that the belt becomes flat on the inner circumferential surface side and the outer circumferential surface side of the belt (Para. [0079] and FIG. 1003, “at least one antenna configured for positioning adjacent the skin of the patient, the at least one antenna is additionally configured to at least one of emit the at least one radio frequency into tissue of the patient and collect the reflected at least one radio frequency from the tissue;” as shown in the figure).
Regarding claim 9, Barak and Shimizu teach The vital sign measurement device according to claim 2, Barak fails to disclose wherein a polarization direction of the radio waves transmitted from the first transmission antenna toward the artery in the upper limb part and a polarization direction of the radio waves emitted from the second transmission antenna toward the heart are different from each other.
However, in the same field of endeavor, Shimizu teaches wherein a polarization direction of the radio waves transmitted from the first transmission antenna toward the artery in the upper limb part and a polarization direction of the radio waves emitted from the second transmission antenna toward the heart are different from each other (FIG. 1 and para. [0071], “A portion of the microwave Me transmitted from the microwave transmitter 211 enters the body of the subject 8 and is reflected by the heart 81, and the reflected wave Mt emerging from the body of the subject 8 is received by the microwave receiver 212.” Polarization direction is the opposite of the first antenna as taught by Barak).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the device as taught by Barak to include heart signals as taught by Shimizu in order to align the sensor properly (Para. [0027], “and a correct position detector for detecting, based on the reflected wave, whether the cuff worn around an arm of the subject is located in a correct position relative to the position of the heart of the subject.”).
Regarding claim 10, Barak and Shimizu teach The vital sign measurement device according to claim 1, Barak further discloses wherein a portion of the belt corresponding to the transmission and reception unit is provided with a transmission circuit that supplies power for the transmission antenna unit to emit the radio waves (Para. [0025], “The heart-rate sensor may include a voltage controlled oscillator (e.g., a variable frequency ring oscillator, fabricated using standard CMOS (Complementary Metal-Oxide Semiconductor) or BiCMOS (Bipolar CMOS) technologies) modulated by a ramp signal spanning the full signal bandwidth from 3.1 to 10.6 GHz with a typical sweep time of 10 μsec. The VCO (Voltage Controlled Oscillator) output may be coupled to the antenna and to the LO (Local Oscillator) input of a mixer that mixes with the VCO signal to produce an IF (Intermediate Frequency) signal which is filtered by a Low Pass Filter (LPF) and amplified by an IF amplifier, before being sampled by an ADC.”), and
a reception circuit that at least amplifies a signal received by the reception antenna unit (Para. [0025], “The heart-rate sensor may include a voltage controlled oscillator (e.g., a variable frequency ring oscillator, fabricated using standard CMOS (Complementary Metal-Oxide Semiconductor) or BiCMOS (Bipolar CMOS) technologies) modulated by a ramp signal spanning the full signal bandwidth from 3.1 to 10.6 GHz with a typical sweep time of 10 μsec. The VCO (Voltage Controlled Oscillator) output may be coupled to the antenna and to the LO (Local Oscillator) input of a mixer that mixes with the VCO signal to produce an IF (Intermediate Frequency) signal which is filtered by a Low Pass Filter (LPF) and amplified by an IF amplifier, before being sampled by an ADC.”).
Regarding claim 11, Barak discloses A blood pressure measurement device that measures blood pressure of a living body, the blood pressure measurement device comprising (Abstract and entire document):
the vital sign measurement device according to claim 1 (see claim 1);
a time difference acquisition unit that acquires as a pulse transit time, a time difference between the pulse wave signal and the heartbeat signal acquired by the vital sign detection unit (Para. [0079], “calibration means for associating one or more sensed pressure wave values with intentional induced changes in blood pressure of the patient; and Calculation means to calculate the difference between the Systolic and Diastolic blood pressures, configured to estimate systolic and diastolic blood pressure values difference based on reflection amplitude” and para. [0059], “The difference of the mean of the two Pressure Waves, at lower and higher positions of the wrist, referred to hereafter as ΔS, is used for this calibration. The shift in height creates a shift in the arterial pressure wave by the quantity ΔP=ρ*g*ΔH, ρ being the blood specific gravity, g being the gravitational acceleration constant.”); and
a first blood pressure calculation unit that calculates a blood pressure value based on the pulse transit time acquired by the time difference acquisition unit by using a predetermined correspondence formula between the pulse transit time and the blood pressure (Para. [0079], “calibration means for associating one or more sensed pressure wave values with intentional induced changes in blood pressure of the patient; and Calculation means to calculate the difference between the Systolic and Diastolic blood pressures, configured to estimate systolic and diastolic blood pressure values difference based on reflection amplitude” and para. [0059], “The difference of the mean of the two Pressure Waves, at lower and higher positions of the wrist, referred to hereafter as ΔS, is used for this calibration. The shift in height creates a shift in the arterial pressure wave by the quantity ΔP=ρ*g*ΔH, ρ being the blood specific gravity, g being the gravitational acceleration constant.”).
Regarding claim 12, Barak and Shimizu teach The blood pressure measurement device according to claim 11, Barak further discloses wherein the vital sign detection unit, the time difference acquisition unit, and the first blood pressure calculation unit are integrally provided to the belt (Para. [0079], “Dependent aspects are (2) the apparatus further including Systolic and Diastolic blood pressure calculation means to calculate, configured to estimate systolic and diastolic blood pressure values based on curve fitting to part of the pressure wave; (3) the apparatus where the calibration means calibrates the calculated systolic and diastolic values based on data collected from the arm of the patient corresponding to at least one of raising or lowering of the arm; (40 the apparatus wherein the calculation means determines the systolic and diastolic blood pressure based on the reflected radio frequency;” the units are integrated in the apparatus).
Regarding claim 13, Barak and Shimizu teach The blood pressure measurement device according to claim 11, Barak fails to disclose wherein a fluid bag for pressurizing the upper limb part is attached to the belt,
the blood pressure measurement device comprises: a pressure control unit that supplies air to the fluid bag to control pressure; and
a second blood pressure calculation unit that calculates a blood pressure through an oscillometric method based on the pressure in the fluid bag, and
the pressure control unit and the second blood pressure calculation unit are integrally provided to the belt, or are provided to a main body integrally provided to the belt.
However, in the same field of endeavor, Shimizu teaches wherein a fluid bag for pressurizing the upper limb part is attached to the belt (para. [0139], “cuff 31”),
the blood pressure measurement device comprises: a pressure control unit that supplies air to the fluid bag to control pressure (Para. [0139], “As the pressure inside the cuff 31 gradually decreases, a pressure oscillometric waveform (not shown) based on the so-called oscillometric theory is generated inside the cuff 31 in accordance with the blood pressure in the wrist of the subject 8. The pressure sensor 32 detects the pressure oscillometric waveform.”); and
a second blood pressure calculation unit that calculates a blood pressure through an oscillometric method based on the pressure in the fluid bag (Para. [0139], “As the pressure inside the cuff 31 gradually decreases, a pressure oscillometric waveform (not shown) based on the so-called oscillometric theory is generated inside the cuff 31 in accordance with the blood pressure in the wrist of the subject 8. The pressure sensor 32 detects the pressure oscillometric waveform.”), and
the pressure control unit and the second blood pressure calculation unit are integrally provided to the belt, or are provided to a main body integrally provided to the belt (Para. [0139], “As the pressure inside the cuff 31 gradually decreases, a pressure oscillometric waveform (not shown) based on the so-called oscillometric theory is generated inside the cuff 31 in accordance with the blood pressure in the wrist of the subject 8. The pressure sensor 32 detects the pressure oscillometric waveform.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the device as taught by Barak to include heart signals as taught by Shimizu in order to align the sensor properly (Para. [0027], “and a correct position detector for detecting, based on the reflected wave, whether the cuff worn around an arm of the subject is located in a correct position relative to the position of the heart of the subject.”).
Regarding claim 14, Barak and Shimizu teach An apparatus comprising the vital sign measurement device according to claim 1 (See claim 1).
Regarding claim 15, Barak and Shimizu teach A vital sign measurement method that measures a pulse wave of an artery and a heartbeat of a heart of a living body by using the vital sign measurement device according to claim 1 (See claim 1), the vital sign measurement method comprising:
wearing the belt around the upper limb part (FIG. 9 and FIG. 1003, “wristband 1030”); and
causing the transmission and reception unit to face both an artery running in the upper limb part and the heart by the living body taking a predetermined posture in a worn state of the belt being worn around the upper limb part (Para. [0079] and FIG. 1003, “at least one antenna configured for positioning adjacent the skin of the patient, the at least one antenna is additionally configured to at least one of emit the at least one radio frequency into tissue of the patient and collect the reflected at least one radio frequency from the tissue;”);
emitting radio waves to each of the artery in the upper limb part through the transmission antenna unit (Para. [0079] and FIG. 1003, “at least one antenna configured for positioning adjacent the skin of the patient, the at least one antenna is additionally configured to at least one of emit the at least one radio frequency into tissue of the patient and collect the reflected at least one radio frequency from the tissue;”);
receiving radio waves reflected by the artery in the upper limb part and/or a tissue being displaced in accordance with a pulse wave of the artery and by the heart  and/or a tissue being displaced in accordance with the heartbeat of the heart through the reception antenna unit (Para. [0079] and FIG. 1003, “at least one antenna configured for positioning adjacent the skin of the patient, the at least one antenna is additionally configured to at least one of emit the at least one radio frequency into tissue of the patient and collect the reflected at least one radio frequency from the tissue;”); and
acquiring, by the vital sign detection unit, a pulse wave signal representing the pulse wave of the artery in the upper limb part and a heartbeat signal representing the heartbeat of the heart based on an output from the reception antenna unit (FIG. 1006 and Para. [0026], “The heart-rate sensor may comprise two orthogonal antennas, one for transmitting and one for receiving. The heart-rate sensor may further include a radio transmitter to relay heart rate data to a remote receiver or terminal and a wrist strap enabling wearing the sensor on a wrist.” And para. [0079], “the at least one antenna is additionally configured to at least one of emit the at least one radio frequency into tissue of the patient and collect the reflected at least one radio frequency from the tissue; calibration means for associating one or more sensed pressure wave values with intentional induced changes in blood pressure of the patient;”).
Barak fails to disclose a transmission antenna unit and a reception antenna unit that sends/receives signals from the heart directly.
However, in the same field of endeavor, Shimizu teaches a transmission antenna unit and a reception antenna unit that sends/receives signals from the heart directly (FIG. 1 and para. [0071], “A portion of the microwave Me transmitted from the microwave transmitter 211 enters the body of the subject 8 and is reflected by the heart 81, and the reflected wave Mt emerging from the body of the subject 8 is received by the microwave receiver 212.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the device as taught by Barak to include heart signals as taught by Shimizu in order to align the sensor properly (Para. [0027], “and a correct position detector for detecting, based on the reflected wave, whether the cuff worn around an arm of the subject is located in a correct position relative to the position of the heart of the subject.”).
Regarding claim 16, Barak and Shimizu teach A blood pressure measurement method that measures blood pressure of a living body, the blood pressure measurement method comprising (Abstract and entire document):
acquiring a pulse wave signal representing the pulse wave of the artery in the upper limb part and a heartbeat signal representing the heartbeat of the heart by executing the vital sign measurement method according to claim 15 (see claim 15);
acquiring, as a pulse transit time, a time difference between the pulse wave signal and the heartbeat signal (Para. [0079], “calibration means for associating one or more sensed pressure wave values with intentional induced changes in blood pressure of the patient; and Calculation means to calculate the difference between the Systolic and Diastolic blood pressures, configured to estimate systolic and diastolic blood pressure values difference based on reflection amplitude” and para. [0059], “The difference of the mean of the two Pressure Waves, at lower and higher positions of the wrist, referred to hereafter as ΔS, is used for this calibration. The shift in height creates a shift in the arterial pressure wave by the quantity ΔP=ρ*g*ΔH, ρ being the blood specific gravity, g being the gravitational acceleration constant.”); and
calculating a blood pressure value based on the acquired pulse transit time by using a predetermined correspondence formula between the pulse transit time and the blood pressure (Para. [0079], “calibration means for associating one or more sensed pressure wave values with intentional induced changes in blood pressure of the patient; and Calculation means to calculate the difference between the Systolic and Diastolic blood pressures, configured to estimate systolic and diastolic blood pressure values difference based on reflection amplitude” and para. [0059], “The difference of the mean of the two Pressure Waves, at lower and higher positions of the wrist, referred to hereafter as ΔS, is used for this calibration. The shift in height creates a shift in the arterial pressure wave by the quantity ΔP=ρ*g*ΔH, ρ being the blood specific gravity, g being the gravitational acceleration constant.”).


Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Barak (US 2017/0065184 A1) (hereinafter – Barak) in view of Shimizu et al. (US 2013/0165800 Al) (hereinafter – Shimizu) in further view of Weinstein et al. (US 2019/0046038 A1) (hereinafter – Weinstein).

Regarding claim 3, Barak and Shimizu teach The vital sign measurement device according to claim 2, Barak fails to disclose wherein a shielding layer that shields the radio waves is provided between the first transmission antenna and the first reception antenna provided on the inner circumferential surface side of the belt and the second transmission antenna and the second reception antenna provided on the outer circumferential surface side of the belt.
However, in the same field of endeavor, Weinstein teaches wherein a shielding layer that shields the radio waves is provided between the first transmission antenna and the first reception antenna provided on the inner circumferential surface side of the belt and the second transmission antenna and the second reception antenna provided on the outer circumferential surface side of the belt (Para. [0078], “RF module shielding may also be used which may comprise a metallic cover, for example, radio frequency shield 390 as shown in FIG. 3C.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the device as taught by Barak to include shielding as taught by Weinstein in order to avoid interference (Para. [0044], “To overcome potential interferences between the two types of acquisition and processing circuits, in some embodiments, certain steps are taken. Such steps can include, for example, separation between of the grounds for the digital circuitry and the RF components, providing shielding for the RF radar components,”).
Regarding claim 6, Barak and Shimizu teach The vital sign measurement device according to claim 5, Barak fails to disclose wherein a shielding layer that shields the radio waves is provided between the first reception antenna and the second reception antenna.
However, in the same field of endeavor, Weinstein teaches wherein a shielding layer that shields the radio waves is provided between the first reception antenna and the second reception antenna (Para. [0078], “RF module shielding may also be used which may comprise a metallic cover, for example, radio frequency shield 390 as shown in FIG. 3C.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the device as taught by Barak to include shielding as taught by Weinstein in order to avoid interference (Para. [0044], “To overcome potential interferences between the two types of acquisition and processing circuits, in some embodiments, certain steps are taken. Such steps can include, for example, separation between of the grounds for the digital circuitry and the RF components, providing shielding for the RF radar components,”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.T./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791